DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 2 and 13 have been cancelled. Claims 21 and 22 have been added. Claims 1, 3-4, 6-8, 12, and 14 have been amended. Claims 1, 3-12, and 14-22 are currently pending. 

Response to Arguments

Applicant's arguments filed 04/01/2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments that Shetty in view of Hung does not teach a filter driver that selects different alternate modes based on device priority of claims 1, 12, and 18 limitations, the Examiner respectfully disagrees. 

Shetty discloses a USB hub (Fig. 1, 104, USB Hub) that is coupled to multiple USB devices via USB ports (Fig. 1, 108-112; [0022], “first USB hub 104 may have a first USB device 108 and a second USB device 110 communicatively coupled to ports of first USB hub 104”), wherein the USB devices have a device bandwidth priority ([0020], “A traffic shaping algorithm may modify the host schedule to prioritize the traffic of the device requiring the dedicated bandwidth”). Shetty further discloses that the USB hub contains a traffic shaper that determines an upstream/downstream traffic of a USB device (Fig. 1, 108, Phone Device; [0029], “USB devices may require a certain amount of dedicated bandwidth (e.g., 100 mbps) whenever that device transmits via the USB hub.  Thus, in an effort to accommodate this USB device, the hub may dynamically adaptively throttle all requests other than those from the particular USB device”) and throttles the traffic of other USB devices (Fig. 1, Devices 110 & 112) in response to bandwidth use exceeding a threshold for a USB device ([0039], “Up and downstream traffic may be using a high-speed repeater path.  When this is the case, throttle 522 may set up and tear down connectivity on packet boundaries in both up and down directions”) using NAK signals to limit communications between USB devices ([0032], “each transaction may include sending one or more signals to the USB hub.  These signals are represented in example microframe 300 at 322.  These signals may include a packet identifier ("PID"), an address identifier ("ADDR"), data ("DATA"), cyclic redundancy checks ("CRC"), NAK”). 
While Applicant argues that throttling requests between different USB devices based on a bandwidth priority is not the same as selecting a different alternate mode for a USB device, the claim limitations do not explicitly state what an alternate mode besides being a USB alternate mode (i.e. the claim does not mention non-USB protocols/packets being used in alternate mode over a USB connection nor any other details of what an alternate mode is). Applicant’s Specification filed 09/01/2020 discloses in Paragraph [0034] that “filter driver 220 can attempt to lower the bandwidth consumption by selecting an alternate setting for an interface of any device… an alternate setting that defines one type of endpoint that requires more bandwidth and an alternate setting that defines a second type of endpoint that requires less bandwidth”, which states that an alternate mode is a different bandwidth allocation to a USB device but does not require the use of non-USB protocols over the USB interface. Furthermore, Shetty discloses that when a bandwidth consumption is exceeded, [0040], “ Throttle 522 may include a mode to select between "standard" HUB vs the "traffic shaping" features described in more detail above and with reference to FIGS. 1-4”, which can be interpreted as a USB “alternate” mode. Since the claim limitations do not explicitly state what an alternate mode is (i.e. is the alternate mode causing the selection of different endpoints within a USB device), Shetty does disclose selecting an alternate USB traffic mode. 

Citations of Pertinent Art in the Office Action Conclusion are included and disclose USB “alternate” modes that make no mention of the requirement of the use of non-USB traffic over USB interfaces. 

See Detailed Rejection Below. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim 1 limitation “with a controller driver to be notified when bandwidth consumption” in line 4 is considered indefinite because it is unclear if “a controller driver” is the same as “layered above a USB controller driver on a computing device” in line 3 of claim 1. 
Examiner suggests amending the claim 1 limitation as “with the controller driver to be notified when bandwidth consumption”, thereby indicating that they are the same controller driver. 

Furthermore, the claim 1 limitation “and a USB dock has exceeded a threshold” is indefinite because it is unclear if “a USB dock” is the same as “that are connected to a USB dock” in line 2 of claim 1. 
Examiner suggests amending the claim 1 limitation as “and the USB dock has exceeded a threshold”, thereby indicating that they are the same USB dock. 

Dependent claims 3-11 are rejected because they are dependent on rejected claim 1. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“setting, by the service, the device priority” in claim 4, wherein the service has the corresponding structure in Paragraph 0010 of Applicant’s Specification filed 09/01/2020 of a computer storage media storing computer executable instructions which when executed on a computing device implement a service.
“wherein the service is configured to” in claim 12. 
“identifying, by the service, a device priority for each of the USB devices” in claim 18. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-10, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shetty (US 2017/0024344) in view of Hung (US 2011/0022769) and further in view of Meyers (US 2011/0208892).

Regarding claim 1, Shetty teaches a method for adaptively prioritizing traffic of USB devices (Fig. 1, 108/110, USB Devices; Paragraph 0022, first USB hub 104 may have a first USB device 108 and a second USB device 110 communicatively coupled to ports of first USB hub 104) that are connected to a USB dock (Fig. 1, 104, Hub with Traffic Shaper), the method comprising: receiving a notification that the bandwidth consumption of the connection (Paragraph 0029, certain USB devices may require a certain amount of dedicated bandwidth (e.g., 100 mbps) whenever that device transmits via the USB hub.  Thus, in an effort to accommodate this USB device, the hub may dynamically adaptively throttle all requests other than those from the particular USB device) between a computing device (Fig. 1, 108, Phone) and a USB dock has exceeded a threshold (Fig. 4 Comparator of Fig. 1, 104 Hub; Paragraph 0033, system 400 may include buffer 402 communicatively coupled to latch 404, which may be further communicatively coupled to comparator 406… Paragraph 0036, comparator 406 compares the output of the sampled buffer level and buffer threshold 410.  In a first result of this comparison, comparator 406 outputs a first state, and in a second result, a second state.  For example, if the current sampled buffer level is higher than buffer threshold 410, an output of comparator 406 may be a logic high) when a plurality of USB devices are connected to the USB dock (Fig. 1, 110 & 112) and the computing device uses the connection to communicate with a USB device (Paragraph 0006, wherein a downstream port can be connected to a USB device that may operate as a USB host); and in response to the notification, selecting a different alternate mode (Paragraph 0036, the output of comparator 406 may be communicatively coupled to other circuitry of the hub that indicates that the "NAK" signal should be asserted for identified USB hubs) for at least one USB device of a plurality of USB devices that are connected to the USB dock (Paragraph 0030, transaction allocations associated with other endpoints (e.g., transaction allocations 304, 306, 308, 312, 314, 316) are throttled to a much-reduced bit time allocation… the hub may accomplish this throttling by providing a "NAK" handshake packet), wherein selects the different alternate mode for the at least one USB device of the plurality of USB devices based on a device priority for each of the plurality of USB devices (Paragraph 0029, certain USB devices may require a certain amount of dedicated bandwidth (e.g., 100 mbps) whenever that device transmits via the USB hub.  Thus, in an effort to accommodate this USB device, the hub may dynamically adaptively throttle all requests other than those from the particular USB device).
Shetty teaches a USB computing device that communicates with a USB endpoint via a single bus connection to a USB hub dock, and wherein bandwidth for each device is monitored based on a threshold and adjusted. Shetty does not explicitly teach that the bandwidth of the single bus connection between the USB computing device and the USB hub dock is monitored based on a threshold bandwidth consumption.
Hung teaches detecting that bandwidth consumption of a connection between a computing device (Fig. 1, Host System) and a USB dock (Fig. 1, USB Intermediate Device; Paragraph 0096, a USB 3 compound device with a USB 3 hub connecting to a number of USB 3 devices.  This compound device implementation is suitable for most USB applications.  However in some applications (e.g. USB docking station), the USB 2 devices are permanently connected to the USB intermediate device) has exceeded a threshold (Paragraph 0144, in either the upstream or downstream cases, bandwidth may need to be selectively apportioned, if the aggregate bandwidth requirement of the multiple devices exceeds the bandwidth of the host) when a plurality of USB devices are connected to the USB dock such that the computing device uses the connection (Fig. 1, Single Connection Upstream from intermediate device) to communicate with each of the plurality of USB devices (Paragraph 0148, upstream bandwidth is less than the total downstream bandwidth requirements.  For example, 10 USB 3 SuperSpeed devices and 10 downstream USB 2 devices are downstream of 1 USB 3 SuperSpeed port… Paragraph 0150, One distribution policy is a fixed policy, such as prioritizing USB 2 devices over USB 3 SuperSpeed devices.  In such a policy, the USB 3 SuperSpeed devices share bandwidth which is left over after meeting the bandwidth requirements of the USB 2 devices).  
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Hung and enable the multiple USB devices of Shetty to communicate with the computing device of Shetty via the USB hub while load-balancing the computing device bandwidth based on thresholds related to the plurality of USB devices.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the obvious result of allowing a USB host to communicate with multiple peripherals, thus increasing the functions simultaneously accessible to a USB host (See Hung: Paragraphs 0005 & 0006). 
Shetty discloses the USB computing device communicating with a USB hub dock that performs bandwidth adjustments, while Hung discloses the USB hub dock monitoring the bandwidth over the single bus connection between the USB computing device and the USB hub dock before performing bandwidth adjustments. Shetty does not explicitly teach a filter driver running on top of a USB controller driver on the computing device that receives a notification about a bandwidth consumption exceeding a threshold and further performing bandwidth adjustments. 
Meyers teaches registering (Paragraph 0059, Before executing transactions, the primary and secondary schedulers 190 and 192 check the state information associated with the transaction translator 240 (e.g., by accessing the identifier memory 170 and a state field 270 that is associated with the transaction translator 240) to help avoid buffer overflows and buffer underflows at the start-split and complete-split buffers 244 and 245), by a filter driver (Fig. 1, 190, Primary Scheduler Part of Host Controller 140; Paragraph 0044, host controller 140 may be implemented in any combination of hardware, firmware, or software) that is layered above a USB controller driver (Fig. 1, 140, Host Controller) on a computing device (Fig. 1, 120; Paragraph 0036, FIG. 1, the system 100 includes the host 120, which may be any computing device), with the USB controller driver to be notified when the bandwidth consumption of the connection between the computing device and the USB dock has exceeded the threshold (Paragraph 0084, host controller 140 performs a bandwidth check to help ensure that the transactions used to service the endpoint can be scheduled by the primary and secondary schedulers 190 and 192.  In other words, if the pipe passes the bandwidth check, the primary and secondary schedulers 190 and 192 should, in theory, be able to execute transactions used to service the endpoint in the appropriate millisecond frame interval); receiving, by the filter driver and from the USB controller driver, a notification that the bandwidth consumption of the connection between the computing device and the USB dock has exceeded the threshold (Paragraph 0073, primary scheduler 190 determines when the host controller 140 will move data between the host and the device and the list processor 918 determines what data will be transferred based the information included in the transaction request… Paragraph 0084, the host controller 140 performs a bandwidth check for transactions used to service an endpoint before the primary or secondary schedulers 190 and 192 determine in which frame or sub-frame to execute those transactions); and in response to the notification, selecting a different alternate mode for at least one USB device of the plurality of USB devices that are connected to the USB dock, wherein the filter driver (Fig. 1, 190, Primary Scheduler; Paragraph 0042, The information collected by the encapsulator 146 includes the state of transaction translators (e.g., transaction translators 134-138) within hubs that are in communication with the host 120.  The identifier memory 170 and the plurality of state fields 171-173 are configured to store state information concerning various transaction translators) selects an alternate mode for the at least one of the USB devices of the plurality of USB devices (Paragraph 0042, state information tracked using the identifier memory 170 and the plurality of state fields 171-173 is used by the primary and secondary schedulers 190 and 192 to dispatch packets from the host 120 to downstream transaction translators) based on a device priority for each of the plurality of USB devices (Paragraph 0155, credit check verifies that there is at least one remaining entry available in the appropriate transaction list and that there is sufficient bandwidth remaining for the designated transaction translator instance).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Meyers and include, in the computing device of Shetty, a filter driver and USB controller driver to transmit full/low/high speed communications while determining bandwidth consumption issues based on these communications.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow a USB host device to transmit packets that comply with USB device speeds commonly used in the industry (See Meyers: Paragraph 0005), while monitoring bandwidth conditions to avoid buffer overflow/underflow conditions (See Meyers: Paragraph 0007), thereby reducing the loss of data packets. 

Regarding claim 3, the combination of Shetty/Hung/Meyers teaches the method of claim 1. Shetty teaches an indication that the bandwidth consumption of the connection between the computing device and the USB dock has exceeded the threshold. Shetty does not explicitly teach a filter driver and a service. 
Meyers teaches the method further comprising: sending, by the filter driver (Fig. 2, 190, Primary Scheduler) and to a service (Fig. 2, 192, Secondary Scheduler; Paragraph 0082, One or more transaction lists are preferably stored in the transaction translator state fields 171-173.  The one or more transaction lists are generated by the primary scheduler 190 and sent to the secondary scheduler 192), an indication that the bandwidth consumption of the connection between the computing device and the USB dock has exceeded the threshold (Paragraph 0081, the data stored in the transaction translator state fields 171-173 includes a value or count reflecting the number of bytes-in-progress to a particular transaction translator.  The count is used by the secondary scheduler 192 to throttle the rate at which start-split transactions are dispatched in real time, which helps prevent overflow of the buffers (e.g., the start-split and complete-split buffers 244 and 245 in FIG. 2) within the downstream transaction translators).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Meyers and include a filter driver and USB controller driver and a software service to determine bandwidth consumption issues.   
One of ordinary skill in the art would be motivated to make the modifications in order to create high-speed split transactions based on bandwidth thresholds, thus avoiding buffer overflow/underflow conditions (See Meyers: Paragraph 0007). 

Regarding claim 4, the combination of Shetty/Hung/Meyers teaches the method of claim 3. Shetty teaches setting the device priority for each of the plurality of USB devices (Paragraph 0020, traffic shaping algorithm may modify the host schedule to prioritize the traffic of the device requiring the dedicated bandwidth). Shetty does not explicitly teach a service in the computing device for prioritizing the devices. 
Meyers teaches the method further comprising: in response to receiving the indication, setting, by the service, the device priority for each of the plurality of USB devices (Paragraph 0082, one or more transaction lists are generated by the primary scheduler 190 and sent to the secondary scheduler 192, which executes transactions from a transaction list… individual split packet requests include contextual information used by the secondary scheduler 192 to execute a transaction.  For example, the contextual information may specify the type of transaction (e.g., interrupt or isochronous), the total size of the data payload to be transferred, the speed of the transaction (e.g., low-speed or full-speed), and the direction of the transfer (e.g., IN or OUT)).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Meyers and include a filter driver and USB controller driver and a software service to determine bandwidth consumption issues.   
One of ordinary skill in the art would be motivated to make the modifications in order to create high-speed split transactions based on bandwidth thresholds, thus avoiding buffer overflow/underflow conditions (See Meyers: Paragraph 0007). 

Regarding claim 5, the combination of Shetty/Hung/Meyers teaches the method of claim 4. Shetty teaches sets the device priority for each of the plurality of USB devices based on applications that are accessing the plurality of USB devices (Paragraph 0041, present disclosure have illustrated systems and methods for USB bandwidth reservation.  This may allow, for example, a particular USB device to demand dedicated bandwidth in order to function properly.  This may allow for increased flexibility in the USB standard in certain contexts (e.g., automotive applications)). Shetty does not explicitly teach a software service in the computing device.
Meyers teaches wherein the service sets the device priority (Paragraph 0082, one or more transaction lists are generated by the primary scheduler 190 and sent to the secondary scheduler 192, which executes transactions from a transaction list) for each of the plurality of USB devices based on applications that are accessing the plurality of USB devices (Paragraph 0049, When an application requires large amounts of bandwidth every frame, little bandwidth may be left for bulk transfers (e.g., for the printer 114 or scanner 115), which may, for example, slow or even stop the transfer of data to the printer 114… checking the state of the transaction translators helps improve bus efficiency, which may speed up the transfer of data to the printer 114).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Meyers and include a filter driver and USB controller driver and a software service to determine bandwidth consumption issues.   
One of ordinary skill in the art would be motivated to make the modifications in order to create high-speed split transactions based on bandwidth thresholds, thus avoiding buffer overflow/underflow conditions (See Meyers: Paragraph 0007). 

Regarding claim 6, the combination of Shetty/Hung/Meyers teaches the method of claim 4. Shetty does not explicitly teach sending a device priority from the software service of the computing device to the filter driver of the computing device. 
Meyers teaches the method further comprising: sending, by the service (Fig. 1, 192, Secondary Scheduler & 146 Encapsulator which contains the Secondary Scheduler 192) and to the filter driver (Fig. 1, 190, Primary Scheduler; Paragraph 0042, The information collected by the encapsulator 146 includes the state of transaction translators (e.g., transaction translators 134-138) within hubs that are in communication with the host 120.  The identifier memory 170 and the plurality of state fields 171-173 are configured to store state information concerning various transaction translators), the device priority for each of the plurality of USB devices (Fig. 1, 171-173 States; Paragraph 0042, state information tracked using the identifier memory 170 and the plurality of state fields 171-173 is used by the primary and secondary schedulers 190 and 192 to dispatch packets from the host 120 to downstream transaction translators) to thereby enable the filter driver to select the different alternate mode for the at least one USB device of the plurality of USB devices (Paragraph 0042, state information tracked using the identifier memory 170 and the plurality of state fields 171-173 is used by the primary and secondary schedulers 190 and 192 to dispatch packets from the host 120 to downstream transaction translators) based on the device priority for each of the plurality of USB devices (Paragraph 0155, credit check verifies that there is at least one remaining entry available in the appropriate transaction list and that there is sufficient bandwidth remaining for the designated transaction translator instance).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Meyers and include a filter driver and USB controller driver and a software service to determine bandwidth consumption issues.   
One of ordinary skill in the art would be motivated to make the modifications in order to create high-speed split transactions based on bandwidth thresholds, thus avoiding buffer overflow/underflow conditions (See Meyers: Paragraph 0007). 

Regarding claim 7, the combination of Shetty/Hung/Meyers teaches the method of claim 1. Shetty further teaches wherein selecting the different alternate mode (Paragraph 0020, traffic shaping algorithm may modify the host schedule to prioritize the traffic of the device requiring the dedicated bandwidth) comprises selecting an alternate setting for an interface (Fig. 1, Port1-Port4 of USB hub; i.e. interface enabling communications of the USB device) of the at least one USB device of the plurality of USB devices (Fig. 5 Port Circuitry of Figure 1, Downstream PHY; Paragraph 0040, throttle 522 may add repeater path delay to downstream ports, and compensate packet parse time).

Regarding claim 8, the combination of Shetty/Hung/Meyers teaches the method of claim 1. Shetty further teaches wherein selecting the different alternate mode for the at least one USB device comprises selecting the different alternate mode for each USB device that has a device priority set to a low value (Paragraph 0029, the USB hub may automatically associate any request from the particular USB device as deserving of dedicated bandwidth.  For example, as described in more detail above, certain USB devices may require a certain amount of dedicated bandwidth (e.g., 100 mbps) whenever that device transmits via the USB hub).

Regarding claim 9, the combination of Shetty/Hung/Meyers teaches the method of claim 8. Shetty further teaches wherein the different alternate mode is a lower bandwidth alternate mode (Paragraph 0029, in an effort to accommodate this USB device, the hub may dynamically adaptively throttle all requests other than those from the particular USB device).

Regarding claim 10, the combination of Shetty/Hung/Meyers teaches the method of claim 1. Shetty further teaches the method further comprising: reducing a priority of traffic for the at least one USB device (Paragraph 0029, in an effort to accommodate this USB device, the hub may dynamically adaptively throttle all requests other than those from the particular USB device).

Regarding claim 12, Shetty teaches one or more computer storage media storing computer executable instructions which when executed on a computing device (Fig. 1, 108/110, USB Devices; Paragraph 0022, first USB hub 104 may have a first USB device 108 and a second USB device 110 communicatively coupled to ports of first USB hub 104); wherein a dock is configured to: register with a USB controller driver (Paragraph 0012, receiving data in a buffer from at least one downstream endpoint operating in a host mode) to be notified when bandwidth consumption of a connection (Paragraph 0029, certain USB devices may require a certain amount of dedicated bandwidth (e.g., 100 mbps) whenever that device transmits via the USB hub.  Thus, in an effort to accommodate this USB device, the hub may dynamically adaptively throttle all requests other than those from the particular USB device) between the computing device and the USB dock (Fig. 1, 104, Hub with Traffic Shaper) has reached one or more thresholds (Fig. 4 Comparator of Fig. 1, 104 Hub; Paragraph 0033, system 400 may include buffer 402 communicatively coupled to latch 404, which may be further communicatively coupled to comparator 406… Paragraph 0036, comparator 406 compares the output of the sampled buffer level and buffer threshold 410.  In a first result of this comparison, comparator 406 outputs a first state, and in a second result, a second state.  For example, if the current sampled buffer level is higher than buffer threshold 410, an output of comparator 406 may be a logic high); and notify the dock upon receiving a notification that the bandwidth consumption of the connection between the computing device and the USB dock has reached the one or more thresholds (Paragraph 0036, the output of comparator 406 may be communicatively coupled to other circuitry of the hub that indicates that the "NAK" signal should be asserted for identified USB hubs); wherein the dock is configured to: monitor applications that are accessing USB devices that are connected to the USB dock (Paragraph 0041, present disclosure have illustrated systems and methods for USB bandwidth reservation.  This may allow, for example, a particular USB device to demand dedicated bandwidth in order to function properly.  This may allow for increased flexibility in the USB standard in certain contexts (e.g., automotive applications)); set a device priority for each of the USB devices based on the applications (Paragraph 0020, Host Scheduler implements adaptive throttling of low throughput endpoints.  Slower endpoints are pushed to a delayed schedule); and provide the device priority for each of the USB devices (Paragraph 0025, the amount of bandwidth associated with a particular endpoint (and thus the endpoint's associated USB device) depends entirely on the number of endpoints requesting access and the initial order of request, as requests are traditionally served in a round-robin fashion); wherein the dock is further configured to: adaptively prioritize traffic of at least one of the USB devices based on the device priority for each of the USB devices (Paragraph 0030, transaction allocations associated with other endpoints (e.g., transaction allocations 304, 306, 308, 312, 314, 316) are throttled to a much-reduced bit time allocation… the hub may accomplish this throttling by providing a "NAK" handshake packet) by selecting a different alternate mode for the at least one of the USB devices (Paragraph 0040, Throttle 522 may include a mode to select between "standard" HUB vs the "traffic shaping" features described in more detail above and with reference to FIGS. 1-4). 
Shetty teaches a USB computing device that communicates with a USB endpoint via a single bus connection to a USB hub dock, and wherein bandwidth for each device is monitored based on a threshold and adjusted. Shetty does not explicitly teach that the bandwidth of the single bus connection between the USB computing device and the USB hub dock is monitored based on a threshold bandwidth consumption.
Hung teaches bandwidth consumption of a connection between the computing device (Fig. 1, Host System) and the USB dock (Fig. 1, USB Intermediate Device; Paragraph 0096, a USB 3 compound device with a USB 3 hub connecting to a number of USB 3 devices.  This compound device implementation is suitable for most USB applications.  However in some applications (e.g. USB docking station), the USB 2 devices are permanently connected to the USB intermediate device) has reached one or more thresholds (Paragraph 0144, in either the upstream or downstream cases, bandwidth may need to be selectively apportioned, if the aggregate bandwidth requirement of the multiple devices exceeds the bandwidth of the host) when USB devices are connected to the USB dock such that the computing device uses the connection (Fig. 1, Single Connection Upstream from intermediate device) to communicate with each of the plurality of USB devices (Paragraph 0148, upstream bandwidth is less than the total downstream bandwidth requirements.  For example, 10 USB 3 SuperSpeed devices and 10 downstream USB 2 devices are downstream of 1 USB 3 SuperSpeed port… Paragraph 0150, One distribution policy is a fixed policy, such as prioritizing USB 2 devices over USB 3 SuperSpeed devices.  In such a policy, the USB 3 SuperSpeed devices share bandwidth which is left over after meeting the bandwidth requirements of the USB 2 devices).  
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the medium to incorporate the teachings of Hung and enable the multiple USB devices of Shetty to communicate with the computing device of Shetty via the USB hub while load-balancing the computing device bandwidth based on thresholds related to the plurality of USB devices.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the obvious result of allowing a USB host to communicate with multiple peripherals, thus increasing the functions simultaneously accessible to a USB host (See Hung: Paragraphs 0005 & 0006). 
Shetty discloses the USB computing device communicating with a USB hub dock that performs bandwidth adjustments, while Hung discloses the USB hub dock monitoring the bandwidth over the single bus connection between the USB computing device and the USB hub dock before performing bandwidth adjustments. Shetty does not explicitly teach a filter driver running on top of a USB controller driver on the computing device that receives a notification about a bandwidth consumption exceeding a threshold and further performing bandwidth adjustments. 
Meyers teaches one or more computer storage media storing computer executable instructions which when executed on a computing device implement a filter driver (Fig. 1, 190, Primary Scheduler Part of Host Controller 140; Paragraph 0044, host controller 140 may be implemented in any combination of hardware, firmware, or software) and a service (Fig. 1, 192, Secondary Scheduler); wherein the filter driver is configured to: register with a USB controller driver to be notified when bandwidth consumption of a connection between the computing device and the USB dock has reached one or more thresholds (Paragraph 0059, Before executing transactions, the primary and secondary schedulers 190 and 192 check the state information associated with the transaction translator 240 (e.g., by accessing the identifier memory 170 and a state field 270 that is associated with the transaction translator 240) to help avoid buffer overflows and buffer underflows at the start-split and complete-split buffers 244 and 245); and notify the service upon receiving a notification that the bandwidth consumption of the connection between the computing device and the USB dock has reached the one or more thresholds (Fig. 2, 192, Secondary Scheduler; Paragraph 0082, One or more transaction lists are preferably stored in the transaction translator state fields 171-173.  The one or more transaction lists are generated by the primary scheduler 190 and sent to the secondary scheduler 192); wherein the service (Paragraph 0059, primary and secondary schedulers 190 and 192 check the state information associated with the transaction translator 240 (e.g., by accessing the identifier memory 170 and a state field 270 that is associated with the transaction translator 240) to help avoid buffer overflows) is configured to: monitor applications that are accessing USB devices that are connected to the USB dock (Paragraph 0049, When an application requires large amounts of bandwidth every frame, little bandwidth may be left for bulk transfers (e.g., for the printer 114 or scanner 115), which may, for example, slow or even stop the transfer of data to the printer 114); set a device priority for each of the USB devices based on the applications (Paragraph 0049, checking the state of the transaction translators helps improve bus efficiency, which may speed up the transfer of data to the printer 114); and provide the device priority for each of the USB devices to the filter driver (Fig. 1, 190, Primary Scheduler; Paragraph 0042, The information collected by the encapsulator 146 includes the state of transaction translators (e.g., transaction translators 134-138) within hubs that are in communication with the host 120.  The identifier memory 170 and the plurality of state fields 171-173 are configured to store state information concerning various transaction translators); wherein the filter driver is further configured to: adaptively prioritize traffic of at least one of the USB devices based on the device priority for each of the USB devices (Paragraph 0042, state information tracked using the identifier memory 170 and the plurality of state fields 171-173 is used by the primary and secondary schedulers 190 and 192 to dispatch packets from the host 120 to downstream transaction translators) by selecting a different alternate mode for the at least one of the USB devices (Paragraph 0141, a single transaction list is used (e.g., if scheduling overlap is restricted, which limits bandwidth)).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the medium to incorporate the teachings of Meyers and include, in the computing device of Shetty, a filter driver and USB controller driver to transmit full/low/high speed communications while determining bandwidth consumption issues based on these communications.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow a USB host device to transmit packets that comply with USB device speeds commonly used in the industry (See Meyers: Paragraph 0005), while monitoring bandwidth conditions to avoid buffer overflow/underflow conditions (See Meyers: Paragraph 0007), thereby reducing the loss of data packets. 

Regarding claim 14, the combination of Shetty/Hung/Meyers teaches the medium of claim 12. Shetty teaches the medium configured to adaptively prioritize traffic of at least one of the USB devices based on the device priority for each of the USB devices by also changing a priority of traffic of the at least one of the USB device (Paragraph 0029, in an effort to accommodate this USB device, the hub may dynamically adaptively throttle all requests other than those from the particular USB device).
Shetty does not explicitly teach a filter driver on top of a USB controller driver. 
Meyers teaches wherein the filter driver is configured to adaptively prioritize traffic of t least one of the USB devices based on the device priority for each of the USB devices by also changing a priority of traffic of the at least one of the USB device (Fig. 1, 190, Primary Scheduler Part of Host Controller 140; Paragraph 0044, host controller 140 may be implemented in any combination of hardware, firmware, or software… Paragraph 0059, Before executing transactions, the primary and secondary schedulers 190 and 192 check the state information associated with the transaction translator 240 (e.g., by accessing the identifier memory 170 and a state field 270 that is associated with the transaction translator 240) to help avoid buffer overflows and buffer underflows at the start-split and complete-split buffers 244 and 245).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the medium to incorporate the teachings of Meyers and include a filter driver and USB controller driver and a software service to determine bandwidth consumption issues.   
One of ordinary skill in the art would be motivated to make the modifications in order to create high-speed split transactions based on bandwidth thresholds, thus avoiding buffer overflow/underflow conditions (See Meyers: Paragraph 0007). 

Regarding claim 15, the combination of Shetty/Hung/Meyers teaches the medium of claim 14. Shetty further teaches at least one of the USB devices that has a device priority set to a low value (Paragraph 0029, the USB hub may automatically associate any request from the particular USB device as deserving of dedicated bandwidth.  For example, as described in more detail above, certain USB devices may require a certain amount of dedicated bandwidth (e.g., 100 mbps) whenever that device transmits via the USB hub).

Regarding claim 16, the combination of Shetty/Hung/Meyers teaches the medium of claim 14. Shetty further teaches wherein selecting a different alternate mode comprises selecting an alternate mode that consumes less bandwidth (Paragraph 0028, the amount of bandwidth within microframe 300 for each transaction allocation 302-320, 324-328 may be variable, depending on whether the associated transaction has been throttled).

Regarding claim 17, the combination of Shetty/Hung/Meyers teaches the medium of claim 14. Shetty further teaches wherein selecting a different alternate mode comprises selecting an alternate mode that consumes more bandwidth (Paragraph 0029, the USB hub may automatically associate any request from the particular USB device as deserving of dedicated bandwidth.  For example, as described in more detail above, certain USB devices may require a certain amount of dedicated bandwidth (e.g., 100 mbps) whenever that device transmits via the USB hub; i.e. device that is allocated bandwidth is given more bandwidth). 

Claims 11, 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shetty (US 2017/0024344) in view of Hung (US 2011/0022769) in view of Meyers (US 2011/0208892) and further in view of Schnell (US 2017/0017595).

Regarding claim 11, the combination of Shetty/Hung/Meyers teaches the method of claim 1. The combination of Shetty/Hung/Meyers does not explicitly teach USB-C. 
Schnell teaches wherein the USB dock is a USB-C dock (Paragraph 0040, USB Type-C ("USB-C") specification includes support for guest protocols, thereby enabling a wide variety of signals to be transported using USB-C. For example, an alternate mode ("alt mode") may be invoked using manufacturer specific messages (referred to as vendor defined messages (VDM) in the USB-C specification) to enable increased throughput when using a dock and a computing device from the same company). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Schnell and include a USB-C protocol interface in the USB hub of Shetty.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using the commonly used and well-known USB-C protocol, thus complying with industry standards and having support for a high-speed USB protocol (See Schnell: Paragraph 0040).

Regarding claim 18, Shetty teaches a computing device (Fig. 1, 108/110, USB Devices; Paragraph 0022, first USB hub 104 may have a first USB device 108 and a second USB device 110 communicatively coupled to ports of first USB hub 104) comprising: one or more processors (Fig. 1, 108, Phone has processor); and computer storage media storing computer executable instructions which when executed implement a method for adaptively prioritizing traffic of USB devices that are connected to a USB dock, the method comprising: detecting, that bandwidth consumption of a connection (Paragraph 0029, certain USB devices may require a certain amount of dedicated bandwidth (e.g., 100 mbps) whenever that device transmits via the USB hub.  Thus, in an effort to accommodate this USB device, the hub may dynamically adaptively throttle all requests other than those from the particular USB device) between the computing device and the USB dock (Fig. 1, 104, Hub with Traffic Shaper) has exceeded a threshold (Fig. 4 Comparator of Fig. 1, 104 Hub; Paragraph 0033, system 400 may include buffer 402 communicatively coupled to latch 404, which may be further communicatively coupled to comparator 406… Paragraph 0036, comparator 406 compares the output of the sampled buffer level and buffer threshold 410.  In a first result of this comparison, comparator 406 outputs a first state, and in a second result, a second state.  For example, if the current sampled buffer level is higher than buffer threshold 410, an output of comparator 406 may be a logic high); sending a notification that the bandwidth consumption of the connection between the computing device and the USB dock has exceeded the threshold (Paragraph 0036, the output of comparator 406 may be communicatively coupled to other circuitry of the hub that indicates that the "NAK" signal should be asserted for identified USB hubs); in response to the notification and in conjunction with monitoring applications that are accessing USB devices that are connected to the USB dock, identifying a device priority for each of the USB devices (Paragraph 0041, present disclosure have illustrated systems and methods for USB bandwidth reservation.  This may allow, for example, a particular USB device to demand dedicated bandwidth in order to function properly.  This may allow for increased flexibility in the USB standard in certain contexts (e.g., automotive applications)); and in response to receiving the device priority for each of the USB devices (Paragraph 0025, the amount of bandwidth associated with a particular endpoint (and thus the endpoint's associated USB device) depends entirely on the number of endpoints requesting access and the initial order of request, as requests are traditionally served in a round-robin fashion), changing an alternate mode of the at least one of the USB devices (Paragraph 0030, transaction allocations associated with other endpoints (e.g., transaction allocations 304, 306, 308, 312, 314, 316) are throttled to a much-reduced bit time allocation… the hub may accomplish this throttling by providing a "NAK" handshake packet). 
Shetty teaches a USB computing device that communicates with a USB endpoint via a single bus connection to a USB hub dock, and wherein bandwidth for each device is monitored based on a threshold and adjusted. Shetty does not explicitly teach that the bandwidth of the single bus connection between the USB computing device and the USB hub dock is monitored based on a threshold bandwidth consumption.
Hung teaches bandwidth consumption of a connection between the computing device (Fig. 1, Host System) and the USB dock (Fig. 1, USB Intermediate Device; Paragraph 0096, a USB 3 compound device with a USB 3 hub connecting to a number of USB 3 devices.  This compound device implementation is suitable for most USB applications.  However in some applications (e.g. USB docking station), the USB 2 devices are permanently connected to the USB intermediate device) has exceeded a threshold (Paragraph 0144, in either the upstream or downstream cases, bandwidth may need to be selectively apportioned, if the aggregate bandwidth requirement of the multiple devices exceeds the bandwidth of the host) when USB devices are connected to the USB dock such that the computing device uses the connection (Fig. 1, Single Connection Upstream from intermediate device) to communicate with each of the USB devices (Paragraph 0148, upstream bandwidth is less than the total downstream bandwidth requirements.  For example, 10 USB 3 SuperSpeed devices and 10 downstream USB 2 devices are downstream of 1 USB 3 SuperSpeed port… Paragraph 0150, One distribution policy is a fixed policy, such as prioritizing USB 2 devices over USB 3 SuperSpeed devices.  In such a policy, the USB 3 SuperSpeed devices share bandwidth which is left over after meeting the bandwidth requirements of the USB 2 devices).  
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Hung and enable the multiple USB devices of Shetty to communicate with the computing device of Shetty via the USB hub while load-balancing the computing device bandwidth based on thresholds related to the plurality of USB devices.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the obvious result of allowing a USB host to communicate with multiple peripherals, thus increasing the functions simultaneously accessible to a USB host (See Hung: Paragraphs 0005 & 0006). 
Shetty discloses the USB computing device communicating with a USB hub dock that performs bandwidth adjustments, while Hung discloses the USB hub dock monitoring the bandwidth over the single bus connection between the USB computing device and the USB hub dock before performing bandwidth adjustments. Neither Shetty nor Hung explicitly teach a filter driver running on top of a USB controller driver on the computing device that receives a notification about a bandwidth consumption exceeding a threshold and further performing bandwidth adjustments. 
Meyers teaches detecting, by a filter driver (Fig. 1, 190, Primary Scheduler Part of Host Controller 140; Paragraph 0044, host controller 140 may be implemented in any combination of hardware, firmware, or software), that bandwidth consumption of a connection between the computing device and the USB-C dock has exceeded a threshold (Paragraph 0059, Before executing transactions, the primary and secondary schedulers 190 and 192 check the state information associated with the transaction translator 240 (e.g., by accessing the identifier memory 170 and a state field 270 that is associated with the transaction translator 240) to help avoid buffer overflows and buffer underflows at the start-split and complete-split buffers 244 and 245); sending, by the filter driver and to a service, a notification that the bandwidth consumption of the connection between the computing device and the USB-C dock has exceeded the threshold (Fig. 2, 192, Secondary Scheduler; Paragraph 0082, One or more transaction lists are preferably stored in the transaction translator state fields 171-173.  The one or more transaction lists are generated by the primary scheduler 190 and sent to the secondary scheduler 192); in response to the notification and in conjunction with monitoring applications that are accessing USB devices that are connected to the USB-C dock (Paragraph 0049, When an application requires large amounts of bandwidth every frame, little bandwidth may be left for bulk transfers (e.g., for the printer 114 or scanner 115), which may, for example, slow or even stop the transfer of data to the printer 114), identifying, by the service, a device priority for each of the USB devices (Paragraph 0059, primary and secondary schedulers 190 and 192 check the state information associated with the transaction translator 240 (e.g., by accessing the identifier memory 170 and a state field 270 that is associated with the transaction translator 240) to help avoid buffer overflows); and in response to receiving the device priority for each of the USB devices from the service, changing, by the filter driver (Fig. 1, 190, Primary Scheduler; Paragraph 0042, The information collected by the encapsulator 146 includes the state of transaction translators (e.g., transaction translators 134-138) within hubs that are in communication with the host 120.  The identifier memory 170 and the plurality of state fields 171-173 are configured to store state information concerning various transaction translators), an alternate mode of at least one of the USB devices (Paragraph 0042, state information tracked using the identifier memory 170 and the plurality of state fields 171-173 is used by the primary and secondary schedulers 190 and 192 to dispatch packets from the host 120 to downstream transaction translators).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Meyers and include, in the computing device of Shetty, a filter driver and USB controller driver to transmit full/low/high speed communications while determining bandwidth consumption issues based on these communications.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow a USB host device to transmit packets that comply with USB device speeds commonly used in the industry (See Meyers: Paragraph 0005), while monitoring bandwidth conditions to avoid buffer overflow/underflow conditions (See Meyers: Paragraph 0007), thereby reducing the loss of data packets. 
Shetty teaches a USB dock. Shetty does not explicitly teach a USB-C dock. 
Schnell teaches a USB-C dock (Paragraph 0040, USB Type-C ("USB-C") specification includes support for guest protocols, thereby enabling a wide variety of signals to be transported using USB-C. For example, an alternate mode ("alt mode") may be invoked using manufacturer specific messages (referred to as vendor defined messages (VDM) in the USB-C specification) to enable increased throughput when using a dock and a computing device from the same company). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Schnell and include a USB-C protocol interface in the USB hub of Shetty.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using the commonly used and well-known USB-C protocol, thus complying with industry standards and having support for a high-speed USB protocol (See Schnell: Paragraph 0040).

Regarding claim 19, the combination of Shetty/Hung/Meyers/Schnell teaches the device of claim 18. Shetty further teaches wherein changing the alternate mode of the at least one of the USB devices comprises changing the alternate mode of at least one of the USB devices that has a device priority set to a low priority (Paragraph 0029, the USB hub may automatically associate any request from the particular USB device as deserving of dedicated bandwidth.  For example, as described in more detail above, certain USB devices may require a certain amount of dedicated bandwidth (e.g., 100 mbps) whenever that device transmits via the USB hub).

Regarding claim 21, the combination of Shetty/Hung/Meyers/Schnell teaches the device of claim 18. Shetty further teaches wherein changing the alternate mode comprises selecting an alternate setting for an interface (Fig. 1, Port1-Port4 of USB hub; i.e. interface enabling communications of the USB device) of the at least one of the USB devices (Fig. 5 Port Circuitry of Figure 1, Downstream PHY; Paragraph 0040, throttle 522 may add repeater path delay to downstream ports, and compensate packet parse time).

Regarding claim 22, the combination of Shetty/Hung/Meyers/Schnell teaches the device of claim 21. Shetty further teaches wherein the alternate setting for the interface defines a different endpoint (Paragraph 0039, Up and downstream traffic may be using a high-speed repeater path.  When this is the case, throttle 522 may set up and tear down connectivity on packet boundaries in both up and down directions; i.e. different endpoint that the interface does not transmit to).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shetty (US 2017/0024344) in view of Hung (US 2011/0022769) in view of Meyers (US 2011/0208892) in view of Schnell (US 2017/0017595) and further in view of Samuels (US 2010/0095021).

Regarding claim 20, the combination of Shetty/Hung/Meyers/Schnell teaches the device of claim 18. Shetty further teaches changing a priority of traffic of the at least one of the USB devices (Paragraph 0029, the USB hub may automatically associate any request from the particular USB device as deserving of dedicated bandwidth.  For example, as described in more detail above, certain USB devices may require a certain amount of dedicated bandwidth (e.g., 100 mbps) whenever that device transmits via the USB hub).
Shetty does not explicitly teach a filter driver.
Meyers teaches a filter driver (Fig. 1, 190, Primary Scheduler Part of Host Controller 140; Paragraph 0044, host controller 140 may be implemented in any combination of hardware, firmware, or software… Paragraph 0059, Before executing transactions, the primary and secondary schedulers 190 and 192 check the state information associated with the transaction translator 240 (e.g., by accessing the identifier memory 170 and a state field 270 that is associated with the transaction translator 240) to help avoid buffer overflows and buffer underflows at the start-split and complete-split buffers 244 and 245).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Meyers and include a filter driver and USB controller driver and a software service to determine bandwidth consumption issues.   
One of ordinary skill in the art would be motivated to make the modifications in order to create high-speed split transactions based on bandwidth thresholds, thus avoiding buffer overflow/underflow conditions (See Meyers: Paragraph 0007). 
The combination of Shetty/Hung/Meyers/Schnell does not explicitly teach that the priority is changed after the bandwidth is determined to be still high after an alternate mode is set. 
Samuels teaches (Fig. 8 Flowchart for Determining Bandwidth Allocation) determining that changing the alternate mode of the at least one of the USB devices has not lowered the bandwidth consumption below the threshold (Fig. 8, 830, Determining that a different between the bandwidth usage of the sender over the annuity period and the annuity bandwidth credit exceeds a predetermined threshold, 835, Communicating an allocation of a one-time bandwidth credit; i.e. only send the allocation once); and changing a priority of traffic of the at least one of the USB devices (Fig. 8, 840, Communicating a renewed allocation of the annuity bandwidth credit to the sender based on a second predetermined ratio of compression; Paragraph 0270, step 840, in response to the determination, a renewed allocation of the annuity bandwidth credit is communicated to a sender based on a second predetermined ratio of compression… communicating a renewed allocation of the annuity bandwidth credit is based on the difference between the bandwidth usage of the sender or the receiver over the annuity period and the annuity of bandwidth credit, exceeding or not exceeding the predetermined threshold).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Samuels and allow a change in priority when it is determined that the bandwidth consumption still exceeds a threshold.   
One of ordinary skill in the art would be motivated to make the modifications in order to set user-specified rules to manage bandwidth consumption, thus adhering to Quality-of-Service requirements concerning bandwidth use (See Samuels: Paragraph 0160).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2019/0138469 to Lee discloses a USB Type-C alternate mode that uses USB protocol without requiring the use of non-USB protocols (See Lee: Paragraph [0106], “examples of accessory modes providable by the electronic device 501 using the resettable pins, as per the alternate mode, may include display port (DP), MHL, USB display, USB host, USB device, PCIe, ethernet, audio, and PD charger”).  
US PGPUB 2019/0324511 to Cao discloses a USB Type-C connector that uses an alternate mode which makes no mention of any non-USB protocols be transmitted on USB lanes (See Cao: Paragraph [0079], “the USB PD standard can be solved by defining a new mode according to Alternate Mode permitted in the USB PD standard.  That is, the transition to the newly defined mode is specified in the PowerNegotiation sequence that is performed after completion of the Source-to-Sink.Attached sequence”).
US PGPUB 2018/0351744 to Ogle discloses that USB Type-C alternate mode can be used to perform USB communications via solely USB protocol (See Ogle: Paragraph [0028], “The Type-C Alternate Mode may be configured to allow read-only operation of USB-C interfaces in a variety of formats such as Thunderbolt, display port (DP), or USB 3.0”).
US PGPUB 2015/0046624 to Ramirez discloses a docking station containing USB ports and connectors that is capable of configuring the USB signals being transmitted. 
US Patent 9,183,164 to Brabenac discloses a USB dock capable of coupling to multiple USB peripherals and configures bandwidth use. 
US PGPUB 2016/0112711 to Hundal discloses a USB docking device with bandwidth reduction capabilities for a DP-alternate mode of connected peripherals (See Hunda: Figure 4A). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY Z WANG/Examiner, Art Unit 2184